DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the phrase “means for” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses functional language without reciting sufficient structure to perform the recited function.

Such claim limitation(s) is/are: 
a) first attachment means for a releasable connection of the apparatus to a guying of the crane
in claim 1 lines 5-6.

b) second attachment means for a releasable fastening of the apparatus to the lattice boom in claim 1 line 7.
c) third attachment means for the fastening of the apparatus to an auxiliary crane in claim 5 lines 2-3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Takaoka (WO 2019/111642 A1, see US Patent 11,319,196 for an English Translation) and Dean (DE 10351487 A1, see attached machine translation) are considered the closest prior art references to the claimed invention of independent claims 1, 9, and 12.

Claim 1 claims:
An apparatus for guying a lattice boom of a crane comprising at least two lattice pieces, said apparatus being attachable thereto for an assembly of the lattice boom and being able to be removed again after the assembly of the lattice boom has taken place, comprising a frame and at least two connection elements fastened thereto, with the frame having first attachment means for a releasable connection of the apparatus to a guying of the crane and with the at least two connection elements having second attachment means for a releasable fastening of the apparatus to the lattice boom.

Note: Underling above is provided to highlight important part(s) of above limitations.

Neither Takaoka nor Dean (considered the prior art of record) disclose nor would be obvious to the limitation(s) of “said apparatus being attachable thereto for an assembly of the lattice boom and being able to be removed again after the assembly of the lattice boom has taken place, comprising a frame and at least two connection elements fastened thereto, with the frame having first attachment means for a releasable connection of the apparatus to a guying of the crane and with the at least two connection elements having second attachment means for a releasable fastening of the apparatus to the lattice boom” of independent claim 1.

Claim 9 claims:
A method for an in the air assembly of a lattice boom of a crane, the method comprising:

a) connecting at least two lattice pieces of the lattice boom to the crane and supporting the lattice boom on the ground;

b) positioning an apparatus for guying the lattice boom of the crane at a connection point of the at least two lattice pieces;

c) fastening the apparatus to the lattice boom via a second attachment means of at least two connection elements;

d) connecting a guying of the crane to a first attachment means of the apparatus;

e) raising the lattice boom by means of the guying, with the apparatus being part of the guying;

f) installing at least one further component to the guyed boom;

g) supporting the lattice boom;

h) dismantling the apparatus from the guying and the lattice boom; and

i) fastening the guying and/or a further guying to the lattice boom and raising the lattice boom.

Neither Takaoka nor Dean (considered the prior art of record) disclose nor would be obvious to the limitation(s) of “h) dismantling the apparatus from the guying and the lattice boom” and “i) fastening the guying and/or a further guying to the lattice boom and raising the lattice boom”, in conjunction with the remaining limitations of independent claim 9.

Claim 12 claims:
A method for restoring to an original state and guying a lattice boom of a crane, the method comprising:

a) placing down the lattice boom and dismantling a component of the lattice boom;

b) positioning an apparatus for guying the lattice boom of the crane at a connection point of two lattice pieces of the lattice boom;

c) fastening the apparatus to the lattice boom via a second attachment means of connection elements;

d) connecting a guying of the crane to a first attachment means of the apparatus; and

e) raising the lattice boom by means of the guying and guying the lattice boom, with the apparatus being part of the guying.

Neither Takaoka nor Dean (considered the prior art of record) disclose nor would be obvious to the limitation(s) of “a) placing down the lattice boom and dismantling a component of the lattice boom”, “b) positioning an apparatus for guying the lattice boom of the crane at a connection point of two lattice pieces of the lattice boom”, “c) fastening the apparatus to the lattice boom via a second attachment means of connection elements”, “d) connecting a guying of the crane to a first attachment means of the apparatus”, and “e) raising the lattice boom by means of the guying and guying the lattice boom, with the apparatus being part of the guying” of independent claim 12.

Neither Takaoka nor Dean disclose nor teach the claimed apparatus being attached to a guying of a crane after a lattice boom is placed down and a component of the lattice boom has been dismantled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/